IN THE SUPREME COURT OF THE STATE OF DELAWARE

 KAREN M. MOORE,                           §
                                           §
       Defendant Below,                    §   No. 73, 2022
       Appellant,                          §
                                           §   Court Below—Superior Court
       v.                                  §   of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §   Cr. ID No. 20060112508 (K)
                                           §
       Appellee.                           §
                                           §

                          Submitted: September 30, 2022
                           Decided: October 11, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

      Upon consideration of the opening brief, the motion to remand, and the

response, it appears to the Court that:

      (1)     The appellant, Karen M. Moore, filed this appeal from her October

2021 convictions for aggravated menacing. The convictions arose from a verbal

confrontation between Moore and her neighbors. In her opening brief, Moore argues

that the Superior Court erred by: (i) declining to give the jury instruction she

requested under 11 Del. C. § 466 for the defense of justification; and (ii) permitting

the State to introduce evidence that a firearm Moore surrendered to the authorities

was loaded.
      (2)    Instead of filing an answering brief, the State filed a motion to remand.

The State laudably concedes that under the facts of this case the Superior Court erred

in declining Moore’s request for a jury instruction under Section 466. The State asks

that Moore’s October 2021 convictions for aggravated menacing be vacated and this

matter remanded to the Superior Court for a new trial. Moore does not oppose the

motion.

      (3)    The Court agrees that the proper course of action is to vacate Moore’s

October 2021 convictions for aggravated menacing and to remand this matter to the

Superior Court for a new trial.

      NOW, THEREFORE, IT IS ORDERED that Moore’s October 2021

convictions for aggravated menacing are VACATED. This matter is REMANDED

to the Superior Court for a new trial. Jurisdiction is not retained.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice




                                           2